DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chen Le (Registration No. 79,818) on 03/08/2022.
The application has been amended as follows: 
16. (Currently amended) An image brightness adjustment method, comprising the following steps: 
subsequent to receiving [[the]] an image signal to be displayed, determining a type of the image signal to be displayed; 
determining a corresponding noise reduction method according to the type, performing noise reduction processing on the image signal to be displayed, and obtaining the image signal to be displayed after noise reduction; 
comparing the image signal to be displayed before noise reduction with the image signal to be displayed after noise reduction, and obtaining a signal-to-noise ratio; 
calculating a compensation intensity coefficient according to the signal-to-noise ratio, and determining an attribute value of each region of an image to be displayed; and 
adjusting a brightness of the image to be displayed according to the compensation intensity coefficient and the attribute value; 

in a determination that the image signal to be displayed is a digital signal, performing noise reduction processing on the image signal to be displayed by wavelet transform filtering, and obtaining the image signal to be displayed after noise reduction.
24. (Currently amended) An image brightness adjustment system, comprising a memory, a processor, and an image brightness adjustment program stored on the memory and executable on the processor, the image brightness adjustment program, when executed by the processor, implements the following steps: 
subsequent to receiving [[the]] an image signal to be displayed, determining a type of the image signal to be displayed; 
determining a corresponding noise reduction method according to the type, performing noise reduction processing on the image signal to be displayed, and obtaining the image signal to be displayed after noise reduction; 
comparing the image signal to be displayed before noise reduction with the image signal to be displayed after noise reduction, and obtaining a signal-to-noise ratio; 
calculating a compensation intensity coefficient according to the signal-to-noise ratio, and determining an attribute value of each region of an image to be displayed; and 
adjusting a brightness of the image to be displayed according to the compensation intensity coefficient and the attribute value; 

in a determination that the image signal to be displayed is a digital signal, performing noise reduction processing on the image signal to be displayed by wavelet transform filtering, and obtaining the image signal to be displayed after noise reduction.
34. (New) An image brightness adjustment method, comprising the following steps: 
subsequent to receiving [[the]] an image signal to be displayed, determining a type of the image signal to be displayed; 
determining a corresponding noise reduction method according to the type, performing noise reduction processing on the image signal to be displayed, and obtaining the image signal to be displayed after noise reduction; 
comparing the image signal to be displayed before noise reduction with the image signal to be displayed after noise reduction, and obtaining a signal-to-noise ratio; 
calculating a compensation intensity coefficient according to the signal-to-noise ratio, and determining an attribute value of each region of an image to be displayed; and 
adjusting a brightness of the image to be displayed according to the compensation intensity coefficient and the attribute value; 
wherein the step of determining a corresponding noise reduction method according to the type, performing noise reduction processing on the image signal to be displayed, and obtaining the image signal to be displayed after noise reduction comprises: 

converting the analog signal after noise reduction into a digital signal, performing noise reduction processing on the digital signal by wavelet transform filtering, and obtaining the image signal to be displayed after noise reduction.
39. (Currently amended) An image brightness adjustment system, comprising a memory, a processor, and an image brightness adjustment program stored on the memory and executable on the processor, the image brightness adjustment program, when executed by the processor, implements the following steps: 
subsequent to receiving [[the]] an image signal to be displayed, determining a type of the image signal to be displayed; 
determining a corresponding noise reduction method according to the type, performing noise reduction processing on the image signal to be displayed, and obtaining the image signal to be displayed after noise reduction; 
comparing the image signal to be displayed before noise reduction with the image signal to be displayed after noise reduction, and obtaining a signal-to-noise ratio; 
calculating a compensation intensity coefficient according to the signal-to-noise ratio, and determining an attribute value of each region of an image to be displayed; and 
adjusting a brightness of the image to be displayed according to the compensation intensity coefficient and the attribute value; 

 in a determination that the image signal to be displayed is an analog signal, performing noise reduction processing on the image signal to be displayed by low-pass filtering, and obtaining the analog signal after noise reduction; and 
converting the analog signal after noise reduction into a digital signal, performing noise reduction processing on the digital signal by wavelet transform filtering, and obtaining the image signal to be displayed after noise reduction.

REASONS FOR ALLOWANCE
Claims 16-19, 23-27 and 34-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 16, 24, 34 and 39 are allowed for same reason indicated on the office action mailed on 10/08/2021. 
Claims 17-19, 23, 25-27, 35-38 and 40-42 are allowed by virtue of their dependency on allowed claims 16, 24, 34 and 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622